Citation Nr: 1131310	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-39 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for low back disorder (also claimed as low back problems and spinal fracture).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a disorder characterized by dizziness and blackouts.

4.  Entitlement to service for a right wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from August 1975 to December 1975, and from November 1976 to March 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypertension, a disorder characterized by dizziness and blackouts, and denied reopening of service connection for a low back disorder.  The April 2009 rating decision denied service connection for a right wrist disorder.  The Veteran disagreed and perfected his appeal with regard to all four issues. 

The Veteran testified before the undersigned at a travel board hearing held in 
St. Petersburg, Florida, in June 2011 only with regard to three issues, specifically, service connection for hypertension, service connection for a disorder characterized by blackouts and dizziness, and service connection right wrist disorder.  A transcript has been incorporated into the record.  Following the hearing, the Veteran signed a waiver of RO review for evidence submitted at the hearing.  

The issue of entitlement to service connection for a skin rash has been raised by the record (see November 1997 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension, a disorder characterized by dizziness and blackouts, a right wrist disorder, and whether new and material evidence has been received to reopen service connection for low back disorder are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

Upon the perfection of his appeal in October 2009, the Veteran indicated his intention of appealing to the Board the four articulated issues, as listed in the Statement of the Case.  These four issues are listed on the title page.  

Unfortunately, the June 2011 Board hearing only pertained to three issues, specifically entitlement to service connection for hypertension, a right wrist disorder, and a disorder characterized by dizziness and blackouts.  As the Veteran had requested a Board hearing for all four issues, the claims file is to be returned to the RO so that the Veteran could be scheduled for a travel board hearing regarding the remaining issue: whether new and material evidence was received to reopen service connection for a low back disorder, claimed as low back problems and as a spinal fracture.

During his testimony regarding the appeals for service connection for hypertension, a disorder characterized by dizziness and blackouts, and for a right wrist disorder, the Veteran testified that he had complained about his disorders during service, had received treatment for them in service, and that he had been medically discharged for his disorders.  As well, the Veteran indicated he received medical treatment that may have included treatment for his right wrist, while stationed in Germany on the U.S. Army installation of Kaiserlautern.  The claims file contains the Veteran's own, earlier request to the National Personnel Records Center (NPRC) for his service treatment records, and NPRC's response to the Veteran that these records were with VA.  However, there is no indication in the claims file that orthopedic treatment records from the service hospital on that installation have been requested.  The Veteran's complete service personnel records and any orthopedic treatment records from the service hospital are relevant to his claims for service connection, and should be obtained for the claims file.

As the claims file is being returned to the RO, the Veteran's VA treatment reports from the Jacksonville and Gainesville, Florida, VA medical facilities may be updated, from January 2010.  

Accordingly, the issues of entitlement to service connection hypertension, a disorder characterized by dizziness and blackouts, a right wrist disorder, and whether new and material evidence has been received to reopen service connection for low back disorder are REMANDED for the following action:

1.  Contact the Veteran to clarify whether he still wants another Board hearing on the issue of whether new and material evidence has been received to reopen service connection for low back disorder (also claimed as low back problems and spinal fracture).  
	A) If the Veteran does not desire a Board hearing on this remaining reopening issue, then document the waiver of Board hearing for the claims file.  
	B) If he desires another Board hearing limited to the issue of reopening service connection for the back disorder, schedule him for a travel board hearing for this one issue.  

2.  Contact NPRC or the appropriate agency to obtain the complete service personnel records of the Veteran, to include any discharge proceedings or medical discharge board proceedings.  Document for the claims file any negative responses.   

3.  Contact NPRC or the appropriate agency to obtain any orthopedic treatment records for the Veteran from November 1976 to March 1979 at the U.S. Army Hospital, Kaiserlautern, Germany.  Document any negative responses in the claims file.

4.  Obtain the Veteran's treatment records dated January 2010 to present from the VA medical facilities in Jacksonville and Gainesville, Florida, that pertain to hypertension, dizziness, blackouts, syncope, and the right wrist, to include any primary care evaluations.  

4.  The RO/AMC should then re-adjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



